*701@/@<0§

TRBHTON Le TROY JACKSON
TDC No. 1231590/HcConneJZ Unit
3001 S. Emi]y Dr.
Beeville, rexas 78102

January 30, 2015

Mr. Abel Acosta, Clerk

CGURT OF CRIMINAL APPEALS

P. O. Box 12308, Capitol Station
Austin, Texas 78711

Tr. Co. lo. 981891-B

Dear Mr. Acosta, Appeal CIerk:

I received a copy of your December ]0, 2014, letter
addressed to Presiding Judge of the 185th District Courtn
.See, attachment._l

_Please understand a Hs. Emily Detoto, attorney at law,
was appointed on my case on December 01, 2014. Although
Ms. Detoto was appointed. I have never received a letter
from Ms. Detoto in regard my case nor has she responsed
to any of my letter to her.

For the record, please file this letter and informed
the court of Ms. Detoto's ineffective.

By copy of this letter, I am forwarded a copy of the
same to all persons listed below.

Thank you for your time and consideration in .this
matter.

Sincerely,
/l// %wa¥ b¢\’m "\
\“\m;s¥c>\\\Tu_x.\s '\'m@\p

 

SHARON KELLER ABEL ACOSTA
PRES!DINGJUDGE COURT OF CRIMINAL APPEALS l 51 ;§§131!§55
LAWRENCE MEYERS P.O. BOX 12308, CAPITOL STATlON ( ) _ l
TOM PRICE AUST]N! TEXAS 7871 1 SIAN SCHlLHAB
PAUL WOMACK ' GF.NERAL COUNSEL

CHERYL JOHNSON (512) 463-1597

MIKE KEASLER

BARBARA P. HERVEY

CATHY COCHRAN

ELSA ALCALA
JUDGES

December 10, 2014

Presiding Judge 185th District Court
1201 Franklin, Rm. 17136
l Houston, TX 77002

Re: 2"“' Remimler Not_ice
Jackson, Trenton Le Troy t
CCA No. WR-70,616-05
' Trial Court Case No. 981891-B

Dear Judge:

\.,/

This cause was remanded to your court on October. 23, 2013, for determination of
additional facts. A copy of the remand order is available on our Website under the above-
referenced writ number. The remand order required that a supplemental record including the
findings of fact or a motion for extension of time be received by this Court by February 20, 2014.

A reminder letter was mailed to you on March 31, 2014. An extension was granted on
April 17, 2014 and another on July 16, 2014, changing the due date to September 30, 2014. To

date we have not received a response to the order.

Please have your clerk immediately forward to this Court the supplemental records in this

S§§\x\r ‘

Abel Msta, Clerk

Cal,lS€.

cc: District Attorney Harris County (DELIVERED VIA E-MAIL)
District Clerk Harris County (DELIVERED VIA E-MAIL)
Trenton Le Troy Jackson

SUPREME CoURT BUiLDlNG, 201 WEsT 14TH STREET, RooM 106, AusTiN, TExAs 7870|
WEleTE www.'rxcouRTs.Gov/cCA.Ast